Title: To John Adams from James Wilson, 2 October 1798
From: Wilson, James
To: Adams, John



Oct. 2, 1798

The Officers of the second Lincoln regiment of Militia in the State of North Carolina, in Court Martial met at Lincolnton on the 2d. of October 1798. Resolve that Colo. James Wilson be requested to prepare and send forward an address to the President of the United States expressive of our approbation of the measures adopted by the Executive respecting our differences with the French Republic. Our approbation of the measures of Congress for our commercial & national defence, our full confidence in the constituted authorities of the federal government, and our determination to support the Constitution, our national rights—our independance.
His Excellency John Adams President of the United States.
Sir, We conceive it a duty we owe to our chief magistrate, our Country & ourselves at this eventful crisis, to let our sentiments be publickly known—When foreign intrigue and domestic faction has conspired to send abroad the angel of sedition, on this once happy scene which we now inhabit; openly & daringly attempting to seduce the citizens suggesting and endevouring to manifest to the World, the false idea, that the government & people of the United States have separate views and persue different interests, deeply degrading to the American character. But we are happy in the belief that among the great mass of enlightened Americans the number is few and contemptible which have or will become the votaries of French diplomatic duplicity or the inducers to internal faction.—
We are not ignorant, nor cannot look with an inattentive eye at the insidious conduct of the executive directory of the French Republic, in diviating from the invariable principles of national faith & Justice. The conduct of that nation a long time past has manifasted to the World that her policy and persuit is universal domination of the powers of Europe, of the smaller governments, several have already falen a sacrafice to her userpation & power, and all have been drawn into the vortex of her ambition—The government of the United States of America though situate far distant from the immediate scene of her convulsions, was nevertheless, apparently intended to be the next numbred among the victims of her despotism. The idea is strengthened by recollecting the unprovoked depredations, committed on the commerce of our citizens; the imperious & insulting conduct of the French Directory to our Ministers of reconciliation, in which they wantonly added insult to injury, which ought to inspire every American with a becomeing resentment & a just indignation.
Though our government may be partially assailed by ambition & misguided policy, yet we behold with exultation, the wisdom Patriotism, firmness & dignity, displayed by the chief Magistrate in guarding every avenue through which his country is most susceptable of injury, either by lawless power or false policy.
After considering with attention such information as we have had in our power to obtain, we unanimously express and declare our entire approbation of the measures, adopted by the executive respecting our differences with the French Republic, measures which we presume cannot fail to meet the approbation of impartial Scrutiny.—We also express & declare our entire approbation of the measures persued by Congress for our national & commercial defence, when pacific overtures and wholly exhausted, a preperation to repel force by force is laudable and just and the only honorable alternative.—
We further cordially declare a full confidence in the constituted authorities of the federal government. Though our situation is far from the seat of general legislation and among the last to be informed of governmental measures yet we shall endeavour to prove that we shall be among the formost for zeal & loyalty; we pledge ourselves, when legally called upon not only to devote our lives & arms but also a proportional part of our property, to defend the constitution, our national rights, our Independance.—
Be pleased to accept our congratulations on the appointment to, & the acceptance of the command of the armies of the United States, by the Illustrious George Washington, whose name combined with his glorious atcheivments the veteran companions of his arduous toil can witness, a rehearsal of which inspires the young warrior with Martial ardor.—
May your virtuous life & your health be long continued, that in the evening of age you may with composure and the approbation of the surrounding World look back on a life spent usefully, & when it shall please the Almighty to drop the curtain of everlasting seperation between you & the sublunary stage of action, may you enjoy eternal Felicity.—
Resolved, That Colo. James Wilson sign the foregoing address in behalf of the Courtmartial & that Genl. Joseph Dickson be requested to transmit the same to the President of the United States

Jas Wilson